Citation Nr: 0502982	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for disability 
manifested by chronic fatigue, sleep disturbance, skin 
problems, headaches, joint pain with muscle spasm, neurologic 
symptoms, neuropsychological symptoms, respiratory problems, 
including asthma manifested by coughing and wheezing, 
gastrointestinal symptoms, cardiovascular symptoms, loss of 
taste and smell, abnormal weight loss, sexual dysfunction, 
kidney problems, and eye problems on a direct basis and due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to August 
1969 and from September 1990 to July 1991.  He had active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War from October 1990 to June 1991.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision.

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
VARO.  The hearing transcript is on file.  

The issues of entitlement to service connection for 
disabilities manifested by chronic fatigue, sleep 
disturbance, skin problems, headaches, joint pain with muscle 
spasm, neurologic symptoms, neuropsychological symptoms, 
respiratory problems, including asthma manifested by coughing 
and wheezing, gastrointestinal symptoms, cardiovascular 
symptoms, loss of taste and smell, abnormal weight loss, 
sexual dysfunction, kidney problems, and eye problems on a 
direct basis and due to an undiagnosed illness are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

Competent medical evidence establishes an etiologic 
link/nexus between the veteran's current bilateral hearing 
loss disability with tinnitus as first formally diagnosed on 
a VA audiometric examination in November 2002, and his 
exposure to acoustic trauma/injury in active service.  


CONCLUSION OF LAW

A bilateral hearing loss disability and tinnitus were 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303(d) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records for his first period of 
active duty are silent for hearing loss and/or tinnitus.  
Audiometric evaluations in service and on examination in 
August 1969, for separation from active duty were normal.  

An August 1973 physical examination report for enlistment 
into the Alabama Army National Guard was silent for hearing 
loss and/or tinnitus.  Subsequently dated service medical 
records contain audiometric evaluations showing findings 
suggestive of a bilateral hearing loss.  An April 1991 
physical examination report for separation from the veteran's 
second period of active duty showed audiometric testing 
reflecting hearing threshold levels in decibels of 
25/15/20/35/25 and 25/20/30/45/40 (right/left) at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz.  It was recommended that the 
veteran undergo diagnostic audiology evaluation to determine 
hearing aid candidacy.  He was noted to fire a rifle right-
handed.  

A November 2002 VA audiology examination report shows the 
presence of a bilateral sensorineural hearing loss disability 
and tinnitus.  It was noted that the veteran's bilateral 
sensorineural hearing loss disability and tinnitus were 
consistent with the veteran's military noise exposure.

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge sitting at the VARO.  The 
hearing transcript is on file.  The veteran essentially 
related the onset of hearing loss and tinnitus to active 
duty.  


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

There are some disabilities, including sensorineural hearing 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for injury 
[but not disease] incurred or aggravated while performing 
INACDUTRA. Active service is defined as including any period 
of inactive duty for training during which the claimant is 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Impaired hearing shall be considered a disability when the 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  
38 C.F.R. § 3.385.

The Board notes that audiometry testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz); the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a "disability" 
under 38 C.F.R. § 3.385, and (b) post service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post 
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (2002); 38 C.F.R. §§ 3.102, 4.3 (2004).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In view of the favorable decision cited below with respect to 
the issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, the Board notes that any VCAA 
notification deficiency and outstanding development not 
already conducted by VA represents nothing more than harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).








Service Connection for Bilateral Hearing Loss and Tinnitus

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The Board notes that the evidence of 
record provides an adequate basis upon which to consider the 
issue of entitlement to service connection for bilateral 
hearing loss disability and tinnitus.  Remanding this case 
for additional development would serve no useful purpose.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.  

A comprehensive review of the extensive service medical 
records and a November 2002 VA audiology examination report 
tends to suggest an etiologic relationship between the 
veteran's current bilateral sensorineural hearing loss 
disability and tinnitus and his exposure to acoustic 
trauma/injury in active service.  The veteran's hearing loss 
disability and tinnitus are consistent with the circumstances 
of service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
In other words, the evidence of record presents a reasonable 
basis for concluding that a bilateral hearing loss disability 
and tinnitus were either incurred in or aggravated by active 
service.  

Accordingly, a grant of service-connection for a bilateral 
sensorineural hearing loss disability and tinnitus is 
warranted.  38 C.F.R. §§ 3.102, 4.3.






ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss disability and tinnitus is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02. 

A preliminary review of the record shows that the remaining 
issues on appeal are unresolved, clinically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  
The Board notes that the VA examination reports of record 
appear to be inadequate as the examiners did not have access 
to all of the pertinent medical evidence.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Also, the Board notes that in March 2004, the service medical 
records for the veteran's first period of active duty appear 
to have been added to the record without initial RO review.  
The RO must review this evidence and, if the claims remain 
denied, include such evidence in a supplemental statement of 
the case (SSOC).  
38 C.F.R. §§ 19.37, 20.1304 (2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims on appeal and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
include competent medical statements 
showing a nexus between any of the 
remaining claimed disabilities on appeal 
and active duty.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  All outstanding Alabama National 
Guard medical records should be obtained 
as well as verification of any periods of 
active duty for training (ACDUTRA) and 
inactive duty with the Alabama Army 
National Guard through appropriate 
service department facilities.  

3.  All outstanding pertinent VA medical 
records dating from approximately July 
1991 to the present should be obtained to 
include any Gulf War examination 
reports(s) in 1993/1994 at Biloxi VA 
Medical Center.

4.  All necessary arrangements should be 
made with the appropriate VA medical 
facility(ies) for the veteran to be 
afforded examinations by appropriate 
medical specialists including on a fee 
basis, if necessary, to determine the 
nature, extent of severity, etiology and 
date of approximate onset of disability 
manifested by chronic fatigue, sleep 
disturbance, skin problems, headaches, 
joint pain with muscle spasm, neurologic 
symptoms, neuropsychological symptoms, 
respiratory problems, including asthma 
manifested by coughing and wheezing, 
gastrointestinal symptoms, cardiovascular 
symptoms, loss of taste and smell, 
abnormal weight loss, sexual dysfunction, 
kidney problems, and eye problems, and 
whether any of the foregoing claimed 
symptoms cannot be attributed to a known 
diagnosed illness.  The claims file, a 
copy of the criteria under 38 C.F.R. 
§ 3.317, and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The medical 
specialists must be requested to annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

Following a comprehensive review of the 
examination findings and claims file, 

Each medical specialist should first 
specify whether the veteran's respective 
claimed disorder can be attributed to a 
known clinical diagnosis.  For each 
disorder attributed to a known clinical 
diagnosis, the examiner should render an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
is etiologically related to service.   
For each respectively claimed disorder 
not attributed to a known clinical 
diagnosis, the examiner should specify 
whether the veteran's complaints 
correspond to objective symptoms, both in 
the sense of medical signs perceptible to 
a physician and other non-medical 
indicators that are capable of 
independent verification, of a chronic 
undiagnosed illness.  If a pertinent 
chronic undiagnosed illness is present, 
the examiner should determine if there is 
affirmative evidence that the respective 
undiagnosed illness was not incurred 
during active service during the Gulf 
War.  If a pertinent chronic undiagnosed 
illness is determined not to be present, 
the examiner should so state.  

The examiners must support all opinions 
and conclusions expressed with a complete 
rationale in a typewritten report. 

5.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
reports and required opinions should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issues of 
entitlement service connection for 
disability manifested by chronic fatigue, 
sleep disturbance, skin problems, 
headaches, joint pain with muscle spasm, 
neurologic symptoms, neuropsychological 
symptoms, respiratory problems, including 
asthma manifested by coughing and 
wheezing, gastrointestinal symptoms, 
cardiovascular symptoms, loss of taste 
and smell, abnormal weight loss, sexual 
dysfunction, kidney problems, and eye 
problems on a direct basis and due to an 
undiagnosed illness should be formally 
adjudicated with consideration of 
38 C.F.R. §§  3.303 and 3.317. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The veteran need take no action until he is notified by the 
VBA AMC; however, he is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claims for service 
connection.  38 C.F.R.  § 3.655 (2004).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


